Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 14 recites “optionally over-molding the first material with a second material, the second material forming an outer layer of the housing” can vary and ambiguity arises. It is unclear whether the first material with a second material is being molded or not.  Examiner interpreted over-molding the first material with a second material as an alternative limitations (MPEP 2173.05(h))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Liang et al. (US Pub No. US 20170324178 A1 and Liang hereinafter)
Regarding Claim 1, Liang discloses (figs. 1-4) a control module comprising: a connector (120); and a housing (110) defining a first opening (opening in element 110) that receives the connector, and a hermetically sealed interior (waterproof by element 180) at least one electronic component (130) contained in the hermetically sealed interior; the at least one electronic component being electrically coupled to the connector ([0045]), the control module further including a retaining clip (170) in direct contact with the housings and the retaining clip providing a frame 
Regarding Claim 2, Liang discloses (figs. 1-4) the control module of claim 1, wherein the at least one electronic component comprises a printed circuit board (PCB) ([0044]).
Regarding Claim 3, Liang discloses (figs. 1-4) the control module of claim 1, wherein the retaining clip substantially defines a U-shape or squared U-shape.
Regarding Claim 13, Liang discloses (figs. 1-4) the control module of claim 1, wherein the housing is made from one or more flexible and waterproof materials (180 elastic material, [0052]).
Regarding Claim 16, Liang discloses (figs. 1-4) the control module of claim 1, wherein the connector and at least one electronic component are coupled to the retaining clip substantially along a single reference plane (shows in fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Jol et al. (US Patent No. 8894445 B2 and Jol hereinafter)
 Regarding Claim 4, Liang discloses the control module of claim 1. Liang does not explicitly disclose wherein the retaining clip includes first and second pairs of through holes, the first pair of through holes being adapted to receive fasteners to secure the clip to the electronic component, and the second pair of through holes being adapted to receive fasteners to secure the control module to a support structure. However, Jol teaches (figs. 1-8) wherein the retaining clip includes first and second pairs of through holes (152, 134), the first pair of through holes (134) being adapted to receive fasteners to secure (secured by tabs 128) the clip to the electronic component, and the second pair of through holes being adapted to receive fasteners to secure the control module to a support structure (170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retaining clip includes first and second pairs of through holes of Jol to the control module of Liang in order to assist in holding the connector in place during assembly. 
Regarding Claim 5, Liang discloses the control module of claim 1. Liang does not explicitly disclose wherein the retaining clip includes a crossbar and two members extending substantially parallel to each other and substantially perpendicularly to the crossbar from opposite ends of the crossbar, the crossbar and two members substantially defining a squared U-shape. However, Jol teaches (figs. 1-8) wherein the 

    PNG
    media_image1.png
    728
    749
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retaining clip includes first and second pairs of through holes of Jol to the control module of Liang in order to assist in holding the connector in place during assembly. 
Regarding Claim 6, Liang/Jol discloses the control module of claim 5. Jol further teaches herein the two members define the first opening (152) through their lengths, and wherein a second opening (134) is defined by circuit board engagement tabs that project from the members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retaining clip includes first and second 
 Regarding Claim 7, Liang/Jol discloses the control module of claim 5. Jol further teaches (fig.3) wherein the two members snap-fit with shoulders of the connector to couple the connector to the at least one electronic component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retaining clip includes first and second pairs of through holes of Jol to the control module of Liang in order to assist in holding the connector in place during assembly.
Regarding Claim 17, Liang discloses (figs. 1-4) a control module comprising: a connector (120); and a housing (110) defining a first opening (opening in element 110) that receives the connector and an interior, at least one electronic component (130) contained in the interior, the at least one electronic component being electrically coupled to the connector ([0045]), the control module further including a retaining clip (170) in direct contact with the housing, wherein the retaining clip mechanically couples the at least one electronic component to the connector (shows in fig. 4), wherein the at least one electronic component comprises a printed circuit board ([0044]).
Liang does not explicitly disclose the clip includes a crossbar and two members extending substantially parallel to each other and substantially perpendicularly to the crossbar from opposite ends of the crossbar, the crossbar and two members substantially defining a squared U-shape, wherein the clip includes first and second 
However, Jol teaches (figs. 1-8) the clip includes a crossbar and two members extending substantially parallel to each other and substantially perpendicularly to the crossbar from opposite ends of the crossbar, the crossbar and two members substantially defining a squared U-shape (see annotated fig.4 below),

    PNG
    media_image1.png
    728
    749
    media_image1.png
    Greyscale

wherein the retaining clip includes first and second pairs of through holes (152, 134), the first pair of through holes (134) being adapted to receive fasteners to 
wherein the two members define the first opening (152) through their lengths, and wherein a second opening (134) is defined by circuit board engagement tabs that project from the members and wherein the members snap-fit with shoulders of the connector to couple the connector to the at least one electronic component (shows in fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the retaining clip includes first and second pairs of through holes of Jol to the control module of Liang in order to assist in holding the connector in place during assembly.
Regarding Claim 18, Liang/Jol discloses the control module of claim 17. Liang further teaches wherein the connector and at least one electronic component are coupled to the retaining clip substantially along a single reference plane (shows in fig. 3).
Regarding Claim 19, Liang/Jol discloses the control module of claim 17. Liang further teaches wherein the interior is hermetically sealed ([0052]).
Regarding Claim 24, Liang/Jol discloses the control module of claim 17. Liang further teaches wherein the housing is made from one or more flexible and waterproof materials ([0052], elastic material).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Jol et al in view of Good et al (US Pub No. 2010/0105238 A1 and Good hereinafter)
Regarding Claim 8, Liang/Jol discloses the control module of claim 5. Jol further teaches (figs. 1-8) wherein the crossbar defines a recess (134). Liang/Jol does not explicitly disclose one or more prongs adapted to secure a plug or a second connector. However, Good teaches (figs. 1-5) one or more prongs (46) adapted to secure a plug or a second connector (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a second connector of Good to the control module of Liang/Jol in order to provide a low profile connector including at least two plugs in electrical communication.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Sterling et al (US Pub No. 2008/0064265 A1 and Sterling hereinafter)
Regarding Claim 9, Liang discloses the control module of claim 1. Liang does not explicitly disclose wherein the housing includes a transparent window through which light from one or more indicator light sources positioned on the at least one electronic component are visible externally to the housing. However, Sterling teaches (figs. 1-4, [0025]) a transparent window (22) through which light from one or more indicator light sources (16) positioned on the at least one electronic component are visible externally to the housing. It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 10, Liang/Sterling discloses the control module of claim 9. Sterling further teaches (figs. 1-4) wherein the window extends continuously on at least two or at least three different sides of the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine he window extends continuously on at least two or at least three different sides of the housing of Sterling to the control module of Liang in order to provide translucent lens portion, the lens portion located proximate the light source.
Regarding Claim 11, Liang/Sterling discloses the control module of claim 10. Sterling further teaches (figs. 1-4) wherein two of the at least two or at least three different sides are at least substantially perpendicular or at least substantially parallel to each another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two of the at least two or at least three different sides are at least substantially perpendicular of Sterling to the control module of Liang in order to provide translucent lens portion, the lens portion located proximate the light source.
 Regarding Claim 12, Liang discloses the control module of claim 1. Liang does not explicitly disclose wherein the housing includes a first transparent inner layer and a second opaque outer layer abutting the inner layer. However, Sterling teaches (figs. 1-4, [0025]) wherein the housing includes a first transparent (20) inner layer and a second .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Liou et al. (US Pub No. 20130128476 A1 and Liou hereinafter)
Regarding Claim 14, Liang discloses a method of manufacturing the control module of claim 1, wherein the electronic component is a printed circuit board (PCB), the method comprising: coupling the connector to the printed circuit board (PCB) (130) with the retaining clip (170); electrically connecting pins of the connector to the PCB ([0044]).
Liang does not explicitly disclose over-molding the PCB, the clip and a portion of the connector with a first material to provide a housing that hermetically seals the PCB within the housing; and, optionally over-molding the first material with a second material, the second material forming an outer layer of the housing.
However, Liou teaches over-molding (108) the PCB, the clip and a portion of the connector with a first material (109, [0033]) to provide a housing that hermetically seals the PCB within the housing; and, optionally over-molding the first material with a second material, the second material forming an outer layer of the housing.
nhanced opportunity for customization.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Liou et al in view of Sterling et al and further in view of Tuchrelo et al (US Pub No. 20140170903 A1 and Tuchrelo hereinafter)
Regarding Claim 15, Liang/Liou discloses the method of claim 14. Liang/Liou does not explicitly disclose wherein the first material is transparent, the second material is opaque, and the over-molding the second material is not optional. However, Sterling teaches (figs. 1-4) wherein the first material is transparent, the second material is opaque ([0025]), and the over-molding the second material is not optional. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a transparent window of Sterling to the control module of Liang/Liou in order to provide translucent lens portion, the lens portion located proximate the light source. Liang/Liou/Sterling does not explicitly disclose a void in the outer layer of the housing, the void corresponding to a window allowing visualization exterior to the housing of light from one or more light sources positioned on the PCB, and wherein the void optionally extends continuously on at least two or at least three sides of the housing. However, Tuchrelo teaches (fig. 2) a void (64) in the outer layer of the housing, the void corresponding to a window allowing visualization exterior to the housing of light from one or more light sources (18) positioned on the PCB (14), and  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a void of Tuchrelo to the method of the control module of Liang/Liou/Sterling in order to provide an opening in the top portion of the housing such that a top portion of the indicator is exposed.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Jol and further in view of Sterling et al 
Regarding Claim 20, Liang/Jol discloses the control module of claim 17. Liang/Jol does not explicitly disclose wherein the housing includes a transparent window through which light from one or more indicator light sources positioned on the at least one electronic component are visible externally to the housing. However, Sterling teaches (figs. 1-4, [0025]) a transparent window (22) through which light from one or more indicator light sources (16) positioned on the at least one electronic component are visible externally to the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a transparent window of Sterling to the control module of Liang/Jol in order to provide translucent lens portion, the lens portion located proximate the light source.
Regarding Claim 21, Liang/Jol/Sterling discloses the control module of claim 20. Sterling further teaches (figs. 1-4) wherein the window extends continuously on at least two or at least three different sides of the housing. It would have been obvious to one of 
Regarding Claim 22, Liang/Jol/Sterling discloses the control module of claim 21. Sterling further teaches (figs. 1-4) wherein two of the at least two or at least three different sides are at least substantially perpendicular or at least substantially parallel to each another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two of the at least two or at least three different sides are at least substantially perpendicular of Sterling to the control module of Liang in order to provide translucent lens portion, the lens portion located proximate the light source.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al in view of Sterling et al 
Regarding Claim 23, Liang discloses the control module of claim 1. Liang does not explicitly disclose wherein the housing includes a first transparent inner layer and a second opaque outer layer abutting the inner layer. However, Sterling teaches (figs. 1-4, [0025]) wherein the housing includes a first transparent (20) inner layer and a second opaque outer layer (22) abutting the inner layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841